Citation Nr: 1544464	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability. 

3.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  Thereafter he served with Reserve components at various times of unverified dates.  The Veteran was disabled from an injury incurred in the line of duty during a one-day period of inactive duty training on January 10, 1983.  Thus, January 10, 1983, became active military service by virtue of disability incurred therein.  38 C.F.R. § 3.6 (a) (2015).  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that in pertinent part denied multiple service connection claims.  The Veteran timely submitted a notice of disagreement addressing the denial of service connection for low back pains, the left hip, both ankles, and for bilateral tinea pedis.  The RO issued a statement of the case that addresses each of these issues.  Thereafter, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, on which he indicated a desire to appeal for service connection for the lower back, the left hip, and for both ankles.  The RO then administratively closed the appeal for service connection for tinea pedis.  The Board lacks jurisdiction to further address service connection for tinea pedis.  The Board in a March 2011 decision denied the claim for service connection for a right ankle disability (then identified as right ankle edema).  

The Board remanded the case in March 2011 and again in May 2014 for development.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

In March 2011, the Board remanded the case for a medical examination and opinions addressing the etiology of a low back disability, a left hip disability, and a left ankle disability.  The Board specifically asked the examiner to address the causes of the claimed disabilities and also to address whether a service-connected disability had aggravated the current disabilities.  The Veteran has contended that his service-connected right patella fracture and its residuals have resulting in a limping gait for over 20 years, resulting in the claimed disabilities or their aggravation.  

An April 2011 VA compensation examination report reflects that the examiner found degenerative disc disease at L5-S1, degenerative joint disease of the left hip, and left calcano-navicular arthritis.  The examiner attributed these to a post-service non-service-connected left femur fracture with resulting leg length discrepancy and limp.  The examiner failed to address whether the service-connected right knee disability resulted in a limp, and whether if resulting in a limp or otherwise, the right knee disability had aggravated any of the claimed disabilities.  The United States Court of Appeals for Veterans Claims held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board accordingly remanded the appealed claims again in May 2014, for an addendum opinion addressing these aggravation questions.  Unfortunately, the April 2011 examiner, in an August 2014 report based on review of the record, again failed to provide opinions addressing questions of aggravation.  It appears possible that she merely incorrectly formatted her responses to questions posed of whether aggravation had occurred due to the right patella fracture.  The Board cannot, however, impute intent of the examiner when this is not indicated by the examination report.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board may not substitute its own judgment for that of a medical expert.).  Thus, the Board will again direct that the record be returned to the April 2011 examiner, for her to address the likelihood that the right patella fracture aggravated the claimed disabilities.  If she again fails to address these questions, a new examination is requested. 

As the Board noted in its May 2014 remand, the April 2011 VA examiner's opinion concerning the etiology of the three claimed disabilities raised another question.  While the April 2011 examiner clearly attributed degenerative disc disease at L5-S1, degenerative joint disease of the left hip, and left calcano-navicular arthritis, to a non-service-connected leg-length discrepancy and resulting limp, the examiner failed to address how she determined that the left leg was shorter than the right.  The examination report had not indicated measurement of the two legs.  In contrast, upon VA examination in May 2006, the examining physician measured the legs and found them to be each 85 centimeters in length.  

The record was returned to the April 2011 examiner and she prepared a report in August 2014 based on review of the record.  In that report she informed that the legs had been measured in April 2011, with the left leg 81 centimeters in length and the right leg 84 centimeters.  Thus, based on review of past notes, the examiner resolved this question of whether the legs were in fact of different lengths.  The examiner was requested to review the record including the past examination report in May 2006 with its finding of identical leg lengths.  The examiner did inform that the record was reviewed.  The Board does not find it material that the examiner did not specifically address the May 2006 examination report, since she did explain that the legs were measured in April 2011 to inform her evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain up-to-date relevant treatment reports and associate them with the record. 

2.  The RO or AMC should again return the April 2011 VA compensation examination reports to the author for clarification.  The examiner should address the likelihood that the right patella fracture and its residuals resulted in the Veteran's leg length discrepancy and/or resulted in an antalgic gait or limp, as contrasted with the examiner's past attribution of the Veteran's leg length discrepancy and limp to residuals of a left femur fracture with open reduction internal fixation.  The examiner should explain why, if this is the case, the femur fracture residuals and not the patella fracture residuals resulted in leg length discrepancy and an antalgic gait and/or limp.  

Then, for each disability of the low back, left knee, and left ankle identified, the April 2011 examiner should review the pertinent medical history and provide a separate opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the service-connected right patella fracture residuals have aggravated (permanently increased in severity) the claimed disability.  (If the same rationale applies to multiple claimed disabilities, then the examiner may so state and need not repeat the same rationale for each disability.)  

The examiner should provide a rationale (an explanation based on medical knowledge and the evidence contained within the record) for her conclusions.  

3. If the April 211 examiner fails to provide the requested opinions or fails to provide adequate rationales for these opinions, then the RO or the AMC should afford the Veteran a new examination by a medical practitioner with sufficient expertise to address the questions posed.  That examiner should be directed to examine the Veteran, review the record, and address the questions posed in remand instruction 2, above.  

4. After the development requested above has been completed to the extent possible, the RO or AMC should re-adjudicate the appealed service connection claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the claim.  No action by the Veteran is required until he receives further notice.  The Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2015).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


